 iIn the MatterOfMAHONING MINING COMPANYandUNITED MINEWORKERS OF AMERICA, GAS, COKE AND CHEMICAL WORKERS, DISTRICTNo. 50, C. I. O.Case No. R-3815.-Decided May 29, 1942Jurisdiction:lead, zinc, and fluorspar mining industry.Invest,gation and Certification of Representatives:existence of question: re-fusal of Company to accord union recognition until certified by the Board;election necessary.Unit Appropriate for Collective Bargaining:allemployees at three minesoperated by the Company, excluding clerical and supervisory employees,guards, safety men, and the engineer ; stipulation as to.Mr. Robert K. Heineman,of East St. Louis, Ill., for the. Company.Mr. Robert H. Allison,of Pekin, Ill., andMr. M.J.Hanagan,ofBenton, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONISTATEMENT OF THE CASEUpon petition duly filed by United Mine Workers of America,Gas, Coke and Chemical Workers, District No. 50, herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Mahoning Mining Com-pany, Cave-In-Rock, Illinois, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Charles K. Hackler, Trial Examiner.Said hearingwas held at Elizabethtown, Illinois, on May 8, 1942.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ingsmade at the hearing are free from prejudicial error and arehereby affirmed.41 N L R B, No. 99497463892-42-vol 41-32 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, tfie Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMahoning Mining Company is a Delaware corporation with itsprincipal office at Youngstown, Ohio.The Company is a subsidiaryof Youngstown Sheet & Tube Company.We are here concerned withthe Company's -mines in and near Cave-In-Rock, Illinois, where it isengaged in the mining of lead, zinc, and fluorspar.During 1941the Company shipped finished products valued in excess of $400,000,more than 50 percent of which was shipped out of Illinois.II.THE ORGANIZATION INVOLVEDUnited Mine Workers of America, Gas, Coke and Chemical Work-ers, District No. 50, is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn March 25, 1942, the Union, claiming to represent a majorityof the Company's employees, requested the Company to recognizeit as the exclusive representative of its employees.The Companydenied this request until such time as the Union is certified by theBoard.The parties stipulated at the hearing that the Union rep-resents a substantial number. of employees in the unit hereinafterfound to be appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties,) that, allemployees at the three mines operated by the Company in and nearCave-In-Rock, Illinois, excluding clerical and supervisory employees,guards, safety men, and the engineer, constitute a unit appropriate'for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved' by an election by secret ballot.TheCompany and the Union agreed that the pay roll of April 30, 1942, MAHONING MINING COMPANY499should be used to determine eligibility to vote. In accordance withthe stipulation of the parties, we shall direct that the employees ofthe Company eligible to vote in the election shall be those in theappropriate unit who were employed during the pay-roll periodending April 30, 1942, . subject to the limitations and additions setforth in the Direction of Election, herein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Mahoning Min-ing Company, Cave-In-Rock, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, acting inthismatter as agent for the National Labor. Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll- period ending April 30, 1942,including any such employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off,but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by UnitedMine Workers of America, Gas, Coke and Chemical Workers, Dis-trict No. 50, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining. In the Matter Of MAHONING MINING COMPANYandUNITED MINEWORKERS OF AMERICA, GAS, COKE, AND CHEMICAL WORKERS, DIS-TRICT No. 50, C. I. O.Case No. R-3815AMENDMENT TO DIRECTION OF ELECTIONJune 04, 1942On May 29, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'On June 15, 1942, Mahoning Mining Company and United MineWorkers of America,'Gas, Coke and Chemical Workers, District No.50, C. I. 0., requested the Board to extend the time in which the elec-tion is to be held.The Board hereby grants the request.IT IS HEREBY ORDERED that the Direction of Election be amendedby striking therefrom the words "but not later than thirty (30) daysfrom the date of this Direction," and substituting therefor the words"but not later than sixty (60) days from the date of this Direction."141 N. L It B 497.41 N. L R. B., No. 99a.500